OPINION OF THE COURT
Per Curiam.
By order of the Supreme Court of Florida dated December 16, 1993, the respondent was disbarred from the practice of law in Florida.
*243On May 25, 1994, the respondent was personally served in Florida with a notice pursuant to 22 NYCRR 691.3 (b), informing him of his right to impose certain enumerated defenses to the imposition of discipline in New York. In his answering papers, dated June 9, 1994, the respondent asked this Court to investigate the underlying matter and reach its own conclusions based, inter alia, on the lack of due process accorded the respondent in the Florida proceeding. By order of this Court dated November 15, 1994, the petitioner’s motion to impose discipline was held in abeyance pending a hearing pursuant to 22 NYCRR 691.3 (d) and the Honorable Robert T. Groh was appointed Special Referee to hear and report. A hearing was conducted on May 12 and June 8, 1995.
The Special Referee found no basis to deny full faith and credit to the findings of the Florida Supreme Court and found no reason why the imposition of discipline by this Court would be unjust.
Based on the evidence adduced, including the transcript of the Florida disciplinary proceeding and the exhibits submitted in that proceeding, we conclude that the Special Referee’s determination was proper. Accordingly, the petitioner’s motion to confirm the Special Referee’s report is granted and the respondent’s cross motion to disaffirm the Special Referee’s report and to limit any sanction to a censure is denied.
Under the circumstances of this case, the respondent is disbarred.
Mangano, P. J., Bracken, Rosenblatt, Miller and Altman, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
Ordered that the respondent’s cross motion is denied; and it is further,
Ordered that pursuant to 22 NYCRR 691.3, effective immediately, the respondent, William A. Calvo, III, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, William A. Calvo, III, is commanded to desist and refrain from (1) practicing law in any form, either *244as principal or agent, clerk or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.